United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3652
                         ___________________________

                             United States of America

                                        Plaintiff - Appellee

                                          v.

                               Jonathan Ross Graves

                                      Defendant - Appellant
                                   ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                              Submitted: June 15, 2020
                                Filed: July 28, 2020
                                   [Unpublished]
                                   ____________

Before KELLY, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Two days after being released from a halfway house to his own residence and
while on federal supervision for a prior sexual assault, Jonathan Ross Graves
(“Graves”) violated a term of his supervised release conditions mandating that he not
commit another federal, state, or local crime. Following guilty pleas to state charges
for first-degree criminal sexual conduct and kidnapping, the state district court
sentenced Graves to a 30-year term of imprisonment.

      Graves admitted the allegations contained in the petition for revocation of his
federal supervision, and sought a concurrent sentence within the advisory Sentencing
Guidelines range of 27 to 33 months. The district court1 revoked Graves’ supervision
and sentenced him to a consecutive 60-month term of imprisonment. Graves appeals,
arguing the district court imposed an unreasonable and greater-than-necessary
sentence.

       When reviewing revocation sentences, we apply the same deferential abuse of
discretion standard applicable to initial sentencing proceedings. United States v.
Hall, 931 F.3d 694, 696 (8th Cir. 2019). A district court abuses its discretion in
imposing a revocation sentence when it fails to properly consider the 18 U.S.C. §
3553(a) factors, overlooks a relevant factor, or commits a clear error in weighing
relevant factors. United States v. Simpson, 932 F.3d 1154, 1156 (8th Cir. 2019). We
review a district court’s decision to impose a consecutive or concurrent sentence for
reasonableness, which is similar to the abuse of discretion standard. United States v.
Benton, 627 F.3d 1051, 1055–56 (8th Cir. 2010).

      Contrary to Graves’ assertion that the district court failed to consider his
mitigating arguments, our review of the record reflects that the court discussed the §
3553(a) factors and particularly noted Graves’ prior revocations and spate of criminal
actions, all of which culminated in what the court called “the lowest degradation of
society.” Given the risk Graves posed to the public, the court opined that a maximum


      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.



                                         -2-
sentence would be appropriate. In the district court’s view, “restraint” was “the one
way” to stop his record of “committing crime over and over again.” The court’s
analysis was an appropriate application of the § 3553(a) factors. While Graves
desires to have a concurrent sentence imposed, the Sentencing Guidelines
contemplate consecutive sentences where a defendant on supervised release commits
a state offense even if the state offense and the revocation allegations arise out of the
same conduct. See U.S.S.G. § 7B1.3(f). The district court did not abuse its discretion
in imposing a consecutive 60-month term of imprisonment, and we affirm.
                         ______________________________




                                          -3-